762 F.2d 1013
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES OF AMERICA, PLAINTIFF-APPELLEE,v.ALISON M. PRESCOTT, DEFENDANT-APPELLANT.
NO. 84-1873
United States Court of Appeals, Sixth Circuit.
3/14/85

ORDER
BEFORE:  MERRITT, CONTIE, and MILBURN, Circuit Judges.


1
This cause comes before the court upon the motion of the appellant for the allowance of a delayed appeal, and for the provision at government expense of a transcript of the trial proceedings.


2
The record indicates that no notice of appeal was timely filed following entry of the judgment of sentence on June 21, 1984, and that the notice of appeal which was filed is taken from the order of the district court denying a motion to consider its earlier denial of a motion to reduce sentence, F.R.G.P. 35.  It is the legal propriety of that order which is the sole subject matter of the instant appeal.  Because Fed.  R. App.  P. 26(b) specifically precludes this court from enlarging the time for filing a notice of appeal, it is


3
ORDERED that the motion for a delayed appeal be, and it hereby is denied.  It is further ORDERED that the motion for transcript at government expense is also denied.